Citation Nr: 0733915	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This matter was last before the Board in February 2007, when 
it was remanded for further evidentiary development.  That 
development has been completed and the matter is now ready 
for appellate consideration. 


FINDINGS OF FACT

Although the veteran was hit by a vehicle in service, he did 
not sustain a chronic cervical spine disability as the result 
of this accident.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007) are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in August 2004 and February 2007, which also 
advised the veteran of the evidence and information required 
to establish a claim of entitlement to service connection.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the veteran has received notice 
regarding what evidence is necessary to establish a 
disability evaluation and an effective date, he was not 
provided this notice in a timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
no prejudice will result to the veteran in proceeding because 
any defect with respect to notice of these elements was cured 
by readjudication of the issues on appeal in a subsequent 
Supplemental Statement of the Case dated in July 2007.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issue on appeal in the aforementioned 
July 2007 Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records and all private records identified by the veteran.  
The veteran has not indicated the presence of any other 
outstanding relevant records and has been provided a medical 
examination in furtherance of substantiating his claims.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Where a veteran served continuously for 90 days or more  
during a period of war or during peacetime service after  
December 31, 1946, service connection may also be allowed on  
a presumptive basis for certain disabilities, including 
arthritis, if the  disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Analysis

The veteran asserts that he incurred a cervical spine 
disability resulting from an in-service auto accident.  
Specifically, the veteran has stated that he incurred such a 
disability resulting from being hit by a Jeep(r) in service.  
The veteran's service medical records show that he was struck 
by a vehicle in February 1972.  Treatment records show that 
he was treated for hematuria and an injury to his right hand, 
following the accident.  There is no indication that he 
complained of neck pain or was treated for an injury of the 
cervical spine contemporaneous with this accident.  His 
separation examination dated in August 1973 indicated a 
normal spine and musculoskeletal system.  

In September 2003, the veteran saw Gary Brooks, M.D. for an 
initial consultation.  At the time, the veteran complained of 
aching and cramping pain in his neck that extended into both 
of his shoulders and arms.  The veteran further stated that 
the symptoms began approximately six week prior to his visit 
and that he could not recall any injury to his neck.  
Examination revealed no past surgical procedures.  After MRI 
and further examination, Dr. Brooks diagnosed very large 
central and left-sided disc herniation at C6-C7 producing 
bilateral C7 radiculopathy, left worse than right, with mild 
myelopathy, degenerated C5-C6 disc with spondylosis producing 
some bilateral C6 radiculopathy and some cervical spinal 
stenosis, and small left-sided osteophyte at C3-C4, probably 
asymptomatic.  Dr. Brooks did not comment on the etiology of 
this disability.  This diagnosis resulted in anterior 
cervical discectomies and fusions in October 2003.  

In November 2004, the veteran received a VA examination of 
the cervical spine.  At the time, the veteran offered the 
aforementioned history of in-service injury, wherein he was 
struck by a vehicle.  At the time, he stated that he 
developed neck pain about 2 weeks after this accident, but 
that he failed to report this symptomatology at the time of 
injury out of fear of being forced out of the Marine Corps.  
He stated that following his discharge he lived with the pain 
until he sought treatment as outlined above.  He denied any 
recent trauma to the neck and the examiner diagnosed chronic 
neck pain, status post discectomy with spinal fusion.  

Of record is a January 2004 medical report authored by 
Michael A. Flores, M.D.  At the time, the veteran gave a 
history of being hit by a vehicle in 1972 in service.  He 
stated, however, that he could not recall the details of the 
accident, but did recall having significant pain to the back 
of his neck following the accident.  After examination, Dr. 
Flores assessed C4/C5 herniated with rupture, status post 
repair and fusion, as well as discotomy.  He noted past 
history of trauma in the military, but gave no indication 
that he reviewed the veteran's service medical records and 
did not state that the veteran's cervical spine disability 
was related to service.  

Of record is a January 2005 treatment note, whose author 
cannot be deciphered due to illegibility.  This note reads 
that the veteran presented complaining of cervical strain.  
It also notes a past history of military accident, 
specifically that the veteran was hit by a vehicle while 
lying down.  This note contains a diagnosis of cervical 
strain, but does not contain an endorsement of the veteran's 
assertion that he injured his neck in service.  

In March 2005, he veteran received a VA examination, based 
upon a full review of his claims file, to address the 
etiology of his cervical spine disability.  At the time, the 
veteran offered the aforementioned history of in-service 
injury.  After examination, the examiner diagnosed cervical 
fusion of C5, 6 and 7 and stated that based upon a review of 
the medical evidence of record that it was not at least as 
likely as not that the veteran's cervical spine disability 
was related to service.  

In December 2005, the veteran submitted drawings depicting 
his understanding of how the 1972 in-service accident 
occurred.  These drawings depict that the veteran was seated 
and that the vehicle's bumper apparently struck him directly 
in the back of the head. 

Of record is a December 2005 letter authored by Dr. Flores.  
In this letter, Dr. Flores outlines the veteran's assertions 
regarding the in-service motor vehicle accident and states 
that "[i]f anything this clearly is a nidus for the type of 
problem that [the veteran] has."  

Pursuant to the Board's February 2007 remand, the March 2005 
VA examiner was asked to reconsider their opinion based upon 
Dr. Flores' opinion and the drawings submitted by the 
veteran.  The VA examiner reviewed the information and did 
not change her opinion that the veteran's cervical spine 
disability was not at least as likely as not related to 
service.  

Although there is apparently favorable medical evidence 
regarding service connection of a cervical spine disability, 
the evidence preponderates against a finding of service 
connection.  In any case, the Board has the responsibility to 
assess the credibility and weight to be given to the 
competent medical evidence of record.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Along these lines, the Board 
finds it difficult to ascertain that the veteran did indeed 
injure his neck in service.  The veteran has admitted that he 
is unable to recall the details of the 1972 accident, but has 
stated that he had neck pain following the accident.  There 
is no in-service clinical evidence of neck injury.  
Furthermore, the Board finds it hard to reconcile the 
veteran's statement that he avoided treatment for neck pain 
due to fear of being forced out of the Marine Corps, with the 
fact he sought treatment for hematuria and a wrist injury, 
resulting from the in-service vehicle accident.  Moreover, 
the veteran's separation examination was negative for any 
finding of a cervical spine disability.  Accordingly, the 
Board finds that the March 2005 VA examiner's negative 
opinion is more probative than Dr. Flores' favorable opinion 
because it is confirmed by clinical records.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  There being no other competent evidence to sway 
the Board in its conclusion, the claim of entitlement to 
service connection for a cervical spine disability must be 
denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his cervical spine disability are not competent 
medical evidence.


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


